
	

114 SRES 93 ATS: Expressing the sense of the Senate regarding the courageous work and life of Russian opposition leader Boris Nemtsov, and calling for a swift and transparent investigation into his tragic murder in Moscow on February 27, 2015.
U.S. Senate
2015-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 93
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2015
			Mr. Johnson (for himself, Mrs. Shaheen, Ms. Ayotte, Mrs. Boxer, Mr. Durbin, Mr. Menendez, Mr. Rubio, Mr. Cotton, Mr. Kaine, Mr. Kirk, Mr. Cardin, Mr. Corker, Mr. Risch, Mr. Markey, Mr. Coons, Mr. Murphy, Mr. Blumenthal, Mr. Gardner, Mr. Wicker, Mr. Isakson, and Mr. Burr) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		March 10, 2015Committee discharged; considered and agreed toRESOLUTION
		Expressing the sense of the Senate regarding the courageous work and life of Russian opposition
			 leader Boris Nemtsov, and calling for a swift and transparent
			 investigation
			 into his tragic murder in Moscow on February 27, 2015.
	
	
 Whereas, on February 27, 2015, former deputy prime minister Boris Nemtsov was shot four times in the back within view of the Kremlin and a few short blocks from FSB headquarters in Russia’s capital city Moscow;
 Whereas Mr. Nemtsov dedicated his life to the cause of freedom and human rights for the Russian people and sought to rid Russia’s government of the corruption that fuels authoritarianism;
 Whereas President Barack Obama called Mr. Nemtsov a tireless advocate for the rights of Russian citizens; Whereas Prime Minister David Cameron said Mr. Nemtsov’s life was dedicated to speaking up tirelessly for the Russian people, to demanding their right to democracy and liberty under the rule of law, and to an end to corruption. He did so without fear, and never gave in to intimidation;
 Whereas, on March 1, 2015, over 50,000 people representing a wide range of political parties and movements marched solemnly through Moscow to honor Mr. Nemtsov’s life, many holding signs saying I am not afraid;
 Whereas, before his death, Mr. Nemtsov planned to lead a Spring March on March 1, 2015, against the Russian military’s presence in Ukraine;
 Whereas, in the weeks prior to his death, Mr. Nemtsov had reportedly been meeting with the families of Russian soldiers killed during Russia’s military operations in Ukraine;
 Whereas Ukrainian President Petro Poroshenko said Mr. Nemtsov planned to release an investigative report showing proof of Russia’s role in the Ukraine crisis;
 Whereas, two years ago, Mr. Nemtsov led the release of a report titled, Winter Olympics in the Sub-Tropics: Corruption and Abuse in Sochi, which implicated Russian President Vladimir Putin in the estimated $26,000,000,000 frittered away in embezzlement and kickbacks;
 Whereas Mr. Nemtsov said on Ekho Moskvy radio hours before his murder that President Putin was inserting Russia into the ongoing conflict by his mad, aggressive and deadly policy of war against Ukraine, and asserted when power is concentrated in the hands of one person and this person rules forever, this will lead to absolute catastrophe, absolute;
 Whereas, according to Mr. Nemtsov’s lawyer, Vadim Prokhorov, the activist reported threats to his safety to police authorities who failed to provide him with protection;
 Whereas Mr. Nemtsov's associates, such as leading opposition figure Alexei Navalny, stated that Mr. Nemtsov would have been under clear state surveillance as he walked toward the Kremlin shortly before his murder;
 Whereas Mr. Nemtsov was murdered in one of the most heavily secured areas of Moscow; Whereas opposition activist Ilya Yashin, commenting on the murder of Nemtsov, stated that the atmosphere of hatred toward alternative thinkers that has formed over the past year, since the annexation of Crimea, may have played its role, referring to the surge of intense and officially endorsed nationalist discourse in Russia since it annexed Ukraine’s Crimean Peninsula;
 Whereas President Putin called critics of his government policy a fifth column and national traitors, inviting violent attacks upon them;
 Whereas President Putin warned publically in 2012, shortly after returning to the Presidency, that his opponents were planning to stage a murder of their own as a provocation;
 Whereas several prominent critics of President Putin and his government have died gruesomely since he came to power as head of the Russian National Security Service and through his current office of President;
 Whereas, on September 21, 2000, Iskandar Khatloni, a reporter for the Tajik-language service of Radio Free Europe/Radio Liberty who had been working on stories about human rights abuses in Chechnya, was killed in his apartment by an ax-wielding assailant;
 Whereas, on August 21, 2002, Vladimir Golovlyov, leader of the Liberal Russia faction in the lower house of parliament, was shot to death in a Moscow park while walking his dog after accusing President Putin of autocratic governance;
 Whereas, on July 3, 2003, Yuri Shchekochikhin, a vocal opposition journalist and member of the Russian Duma investigating the 1999 apartment bombings that killed nearly 300 people, died 12 days after being hospitalized for a mysterious illness, believed to be poison, before he could travel to the United States to discuss Russian corruption cases with the Federal Bureau of Investigation;
 Whereas, on October 7, 2006, journalist and human rights activist Anna Politkovskaya, an outspoken critic of the Kremlin, was shot and killed in her Moscow apartment building;
 Whereas, on November 3, 2006, Alexander Litvinenko, a former KGB officer and vocal critic of President Putin, was poisoned when radioactive polonium-210 was allegedly slipped into his tea as he met with two former Russian security services men in a restaurant in a London hotel, and British investigators have said they have evidence of Russian involvement in the murder of Litvinenko;
 Whereas, on August 31, 2008, Magomed Yevloyev, owner of a news site called Ingushetiya, popular for its human rights and press freedom stories, died from a gunshot wound to the head sustained while being transported by regional Ingushetia police following his arrest at the airport in the regional capital;
 Whereas, on January 19, 2009, human rights lawyer Stanslav Markelov, who defended opponents of the Government of the Russian Federation, was shot dead by a man using a pistol in the middle of the afternoon on a busy street in Moscow;
 Whereas, on July 15, 2009, Russian human rights journalist and activist Natalia Estemirova was abducted in front of her home in Grozny, Chechnya, taken across the border into Ingushetia, shot, and dumped in a roadside gutter;
 Whereas, on November 16, 2009, after human rights lawyer Sergei Magnitsky was jailed for uncovering $230,000,000 in tax fraud perpetuated by Russian officials, died in prison after being beaten and enduring horrible conditions and suffering from pancreatitis that did not receive adequate medical care;
 Whereas President Obama called for a prompt, impartial, and transparent investigation to bring the perpetrators of Mr. Nemtsov’s murder to justice;
 Whereas Secretary of State John Kerry stated We hope the authorities will join the world in producing the credible, transparent investigation necessary to find out who did—who was behind this and who did it.;
 Whereas Prime Minister Cameron stated that the callous murder must be fully, rapidly and transparently investigated, and those responsible brought to justice;
 Whereas suspicion of Russian authorities in Mr. Nemtsov’s murder cannot be ruled out given his criticism of the regime;
 Whereas far too few of those responsible in the killings cited above have been brought to justice, raising serious questions about the ability of Russian authorities to conduct a credible investigation into Mr. Nemtsov’s murder;
 Whereas impunity and lack of accountability prevail in the Russian Federation; Whereas law enforcement, judicial, and investigative bodies are often used to target political opponents and civil society in the Russian Federation and thus lack the credibility to conduct an investigation themselves; and
 Whereas the Russian Federation is a member of both the Organization for the Security and Cooperation in Europe and the Council of Europe, and these independent groups should be considered for investigation into Mr. Nemtsov’s murder in order to lend the investigation credibility: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the courageous work of Russian opposition leader Boris Nemtsov, who dedicated his life to the fight against corruption and in support of the universal and inalienable rights of the Russian people to freely choose their leaders and live according to democratic standards;
 (2)calls for a swift and transparent investigation into his tragic murder using mechanisms from either the Organization for Security and Cooperation in Europe (OSCE) or the Council of Europe, including allowing willing OSCE member states to invoke the Moscow Mechanism, as was done with Belarus in 2011;
 (3)encourages the public release of all surveillance tapes in the area surrounding the crime scene from different sources and angles to aid in the investigation;
 (4)urges the President to add the names of persons that Mr. Nemtsov requested be added to the visa ban list as provided for by the Sergei Magnitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208; 126 Stat. 1502) and continue to sanction human rights violators;
 (5)encourages the President to send a high level United States delegation to Mr. Nemtsov’s funeral service; and
 (6)calls on the President to significantly increase United States Government support for like-minded partners in the Russian Federation and the region to combat the flow of propaganda and the climate of hatred created by President Putin in the Russian Federation.
			
